Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 6/4/21 is acknowledged.  Claim 21 was canceled.  Claims 1-20 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/21 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Reply
Claim Objections
In light of applicant’s claim amendments, the prior objections are withdrawn. 
Claim 1 objected to because of the following informalities: a comma should be included between “valves” and “and each valve section” in line 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn except for the following below, and new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The prior rejection of claim 1 is modified because “the associated inlet channel” is unclear and raises an antecedent basis issue.  The Office recommends amending each “the associated inlet channel” to “the associated one of the plurality of inlet channels”.
Claim 1 is rejected because “each valve section of the at least one common outlet channel is positioned adjacent respective said outlet end of the inlet channel associated with the corresponding valve” is unclear and raises an antecedent basis issue.  The Office recommends amending the rejected claim language to “each valve section of the at least one common outlet channel is positioned adjacent respective said outlet end of the one of the plurality of inlet channels”.
The prior rejection of claim 2 is maintained because it is unclear how the claim language, “and to which reagents which may include antibodies, imaging buffers, and washing solutions, are supplied,” structurally further defines the claimed invention, which is directed to a device (e.g., apparatus).  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language. 
The prior rejection of claim 5 is rejected because “the outlet end of the inlet channel” is unclear.  The prior rejection of claim 1 is modified because “the associated 
The prior rejection of claim 6 is modified and maintained because it is unclear how the claim language, “when the deflectable member is pressed against the valve separating wall portion, fluid communication between the valve inlet orifice and valve outlet orifice of the valve is prevented,” structurally further defines the claimed invention, which is directed to a device (e.g., apparatus).  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language.  
The prior rejection of claim 8 is modified because the claim language, "wherein the valve outlet orifice has a smaller surface area projecting onto the deflectable member than a surface area projected by the valve inlet orifice on the deflectable member” comprise relative terms which render the claim indefinite.  The terms in the rejected claim language are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, it is unclear what “projecting onto the deflectable member” means.  What is being compared? The size of the orifice of the valve outlet vs. the orifice of the valve inlet? 
The prior rejection of claim 12 is modified and maintained because the scope of the claim is unclear.  It is unclear how the claimed channel is connected to a fluid, a supply of a washing solution.  Is the supply contained in a channel or chamber?  For 
The prior rejection of claim 13 is modified and maintained because it is unclear whether “reagent lines” are intended to be positively claimed because they are claimed in the “configured to” claim language. For examination purposes, the reagent lines will be given the appropriate weight and interpreted as intended use and/or functional claim language.  
The prior rejection of claim 15 is modified and maintained because: 1) see 112 rejections above regarding the claim language that is the same as in claim 1.  Also, “a the device outlet” raises an antecedent basis issue.  
The prior rejection of claim 17 is modified and maintained because the term "the predefined flow rate" is a relative term which renders the claim indefinite.  The term "predefined flow rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Lastly, it is unclear what predefined flow rate is referring to. The predefined flow rate of pressure in the device inlets?
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-12, 14-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (“Ono,” US Pub. No. 2015/0021501, previously cited and cited in IDS).
As to claim 1, Ono discloses a microfluidic network device (e.g., figs. 1A-11B) including a base portion (e.g., substrate) comprising a plurality of microfluidic inlet 
As to claim 3, see e.g., fig. 7A and 9A. 
As to claim 4, see e.g., fig. 7A.
As to claims 5-8, see e.g., fig. 7B and [0027] et seq.
As to claims 9-11, see micro valve and diaphragm section in e.g., [0026] et seq.
As to claim 12, see 112 rejections and claim interpretation sections above.
As to claim 14, see e.g., pressure control in channel(s) in [0059] et seq.

As to claims 16-17, see e.g., [0011] et seq.
As to claims 19-20, see claim 1 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Pugliese et al. (“Pugliese,” US Pub. No. 2014/0352819, previously cited and cited in IDS)
See Ono supra.
As to claim 2, Ono does not specifically disclose a sampling device.  Pugliese discloses reservoirs 306 in fig. 8, which may contained various fluids.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a sampling device because it would be desirable to have a region to store an essential fluid. 
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Wan (US Pub. No. 2013/0096031, previously cited and cited in IDS)
See Ono supra.
As to claims 13 and 18, Ono does not specifically disclose a mixing network.  Wan discloses in order to mix the samples with the reagents, the mixed fluid is collected and mixed in the diffluent region 35 in e.g., [0021] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a mixing network because it would be desirable to mix the fluid(s) with the reagents (e.g., [0021] of Wan). 
Response to Arguments
Applicant's arguments filed 6/4/21 have been fully considered but they are not persuasive. 
Applicant argues on p. 8-10 of applicant’s reply, “Ono therefore discloses a pump operating as a shuttle pump rather than a microfluidic network device configured to selectively connect inlet channels to an output port.  It may be noted that the three pressure chambers 351 shown above in Fig. 7A of Ono open and close three valves. These pressure chambers 351 are interconnected by paths 367 and connected to a first communication path 354. All of these elements are part of the second chip 350 for controlling the valves. They are not part of the first chip 320 comprising the fluid channels for reagents etc.  According, Ono fails to disclose or suggest the following features of claim 1: a plurality of valves . . . wherein each valve section of the at least one common outlet channel is configured to cooperate with a corresponding valve of the plurality of valves.” 
The Office respectfully disagrees.  As explicitly explained on p. 8-9 of applicant’s reply, Ono discloses the claimed base portion, plurality of microfluidic inlet channels, at least one common outlet channel, plurality of valves, and a deflectable member.  See also e.g., [0068] et seq. of Ono.  While the pressure chambers of Ono may be part of a different chip, this does not provide a patentable distinction.  Ono discloses the positively claimed structural features, and the claim language does not appear to require additional structural features, such as Ono’s pressure chambers, to be part of the same chip.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction.
Applicant’s argument with regard to claim 3, the Office respectfully disagrees because during patent examination, the pending claims must be given their broadest 
Applicant’s argument with regard to claim 12, the Office respectfully disagrees.  Because the claimed “supply of a washing solution” does not appear to claim a structural feature, it is considered intended use and/or functional claim language.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



8/14/2021